Citation Nr: 1208501	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  08-13 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a claimed left ear hearing loss.  

2.  Entitlement to an initial compensable evaluation for the service-connected right hammertoe proximal interphalangeal fusion.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel




INTRODUCTION

The Veteran served on active duty from June 1985 to June 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the RO. 

The issue of an increased, initial rating for the service-connected right hammertoe proximal interphalangeal fusion is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The Veteran is not shown to have current left ear hearing loss disability for VA compensation purposes.   


CONCLUSION OF LAW

The claim of service connection a left ear hearing loss must be denied by operation of law.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided VCAA notice letters to the Veteran in October 2007, prior to the initial adjudication of the claim, and in January 2008.    

The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the October 2007 and January 2008 letters. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements has been satisfied.  All available service treatment records were obtained.  The VA treatment records are associated with the claims folder.  There is no identified relevant evidence to be obtained.

The Veteran underwent a VA examination in November 2007 to determine the nature and likely etiology of the claimed hearing loss.   

As the claim of service connection is denied by operation of law in this case, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Pertinent Law and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In addition, if a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a sensorineural hearing loss became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The Veteran asserts that he has left ear hearing loss as a result of his extensive active service.  He reports being exposed to loud noise in service while working on a flight line.  

The service treatment records documents noise exposure in service.  An in-service audiometric examination report dated in November 2006 indicates that the Veteran had steady noise exposure and flightline noise exposure.  He used hand-formed ear plugs and ear muffs.   

The Board also notes that the Veteran is competent to describe first hand experiences such as being exposed noise from the flight line and he is competent to report symptoms of decreased hearing.  A lay person is competent to testify only as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

Thus, the Board finds that the Veteran was exposed to acoustic trauma in service and such duties and actions are consistent with his military service.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2011).

The Veteran's service treatment records show that the Veteran underwent audiometric testing in November 2006.  Significantly though, the audiometric results did not show hearing impairment in the left ear for VA purposes during service.

Even though § 3.385 hearing impairment was not shown during service, evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran underwent VA audiological examination in November 2007 in connection with his claim for service connection.  The examiner reviewed the claims file, noted an accurate medical history, and conducted audiometric testing.  

On the authorized VA audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
N/A
-
-
-
-
-
LEFT
10
15
10
20
15

His speech audiometry revealed Maryland CNC word list speech recognition score of 100 percent in the left ear.  The diagnosis was that of clinically normal hearing in the left ear.  

VA treatment records do not show any evidence of current left ear hearing loss pursuant to 38 C.F.R. § 3.385.  

The criteria set forth in § 3.385 are not met with respect to hearing impairment for VA purposes.  The Veteran does not have an auditory threshold of 40 decibels or greater for any of the designated frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  He does not have at least three auditory thresholds of 26 decibels or greater for the designated frequencies.  He also does not have a speech recognition score using the Maryland CNC Test of less than 94 percent.  

The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  The evidence reflects that the Veteran does not have left ear hearing loss as defined by VA standards.  For hearing loss to exist as a current disability, the provisions of 38 C.F.R. § 3.385 must be met.  See Meedel v. Shinseki, 23 Vet. App. 277, 283 (2009); Hensley, 5 Vet. App. at 158. 

In the absence of proof of current disability, the claim of service connection may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992);see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).

Because the evidence does not show that the Veteran meets the criteria under 38 C.F.R. § 3.385, his claim of service connection must be denied by law.   


ORDER

The claim of service connection for left ear hearing loss is denied.   


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

There is evidence of record which tends to show that the service-connected right hammertoe disability may have increased in severity since the November 2007 VA examination.

The VA treatment records show that in March 2008, the Veteran was fitted for orthotics.  Steroid injections were also recommended.  

Because of the evidence of possible worsening since the last examination, a new examination is needed to determine the severity of the right hammertoe disability. Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").

The record shows that the Veteran receives medical treatment for his right hammertoe disability through the VA healthcare system.  VA treatment records dated from November 2007 to June 2008 are associated with the claims file.  

The RO should obtain all records of the Veteran's treatment for the service-connected right hammertoe disability from VA dated since June 2008.  VA has a duty to seek these records. 38 U.S.C.A. § 5103A(b)(1).

The RO should also contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain the pertinent VA and non-VA treatment records showing treatment of the right hammertoe disability.  The RO should make an attempt to obtain any treatment records identified by the Veteran.  

Accordingly, the remaining claim is REMANDED to the RO for the following action:

1.  The RO should take all indicated action to obtain copies of all records of treatment rendered the Veteran for the service-connected right hammertoe disability by the VA healthcare system in South Carolina since June 2008 and associate them with the record for the purpose of review.

2.  The RO should take appropriate steps to contact the Veteran and ask him to identify any non-VA medical treatment rendered for the service-connected right hammertoe disability. 

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any additional evidence.  

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the claims file.  

The letter should invite the Veteran to submit any pertinent medical evidence in support of the claim.

3.  The RO should schedule the Veteran for a VA examination to determine the severity of the service-connected right hammertoe proximal interphalangeal fusion.  

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  

The examiner should report all manifestations of the right hammertoe disability.  The examiner should report whether the functional impairment due to the right hammertoe disability is slight, moderate, moderately-severe, or severe.  

The examiner should report whether the right hammertoe disability is manifested by painful motion, weakened movement, excess fatigability, or incoordination.  An X-ray examination of the right foot and toes should be performed.  

The examiner should provide a complete rationale for any opinion provided.  

4.  After completing all indicated development, the RO should readjudicate the issue remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them with a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


